 SAVIN BUSINESS MACHINES CORPORATIONSavin Business Machines Corporation and StuartPortner. Case 1-CA-14154May 22, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn January 24, 1979, Administrative Law JudgeRobert Cohn issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision and a motion to strike portions of Respon-dent's brief. Respondent thereafter file a reply to theGeneral Counsel's motion.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, Savin Business MachinesCorporation, Brighton, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of the Ad-ministrative Law Judge.I Respondent excepted to the Administrative Law Judge's refusal to re-open the record to admit evidence concerning the alleged implication of thediscriminatee, Portner, in criminal misconduct at Respondent's premises ona date subsequent to the events at issue in this case. The General Counselmoved to strike references to this alleged misconduct from Respondent'sbrief. It is our opinion that the record as a whole supports the finding thatPortner's discharge was discriminatorily motivated, and that evidence ofevents subsequent to this discharge would not affect this finding. However,evidence of Portner's alleged wrongdoing may have an effect on his right toreinstatement to his former job. We will leave that matter to be considered atthe compliance stage of this proceeding. In light of this disposition, the Gen-eral Counsel's motion to strike is denied.2 The Administrative Law Judge inadvertently failed to conform his noticewith his recommended Order. We shall correct his notice accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunityto present evidence, the National Labor RelationsBoard has found that we violated the National LaborRelations Act, as amended, and has ordered us topost this notice. We intend to abide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through representa-tives they chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.All of our employees are free to remain, or refrainfrom becoming or remaining, members of a labor or-ganization.WE WILL NOT unlawfully discharge employeesfor lawfully engaging in union activities or pro-tected concerted activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights guaranteed by Section 7 ofthe Act.WE WILL offer Stuart Portner his former jobor, if such job no longer exists, a substantiallyequivalent position, and will restore his seniorityand other rights and privileges.WE WILL pay him any backpay he may havelost because we discharged him, with interest.SAVIN BUSINESS MACHINES CORPORATIONDECISIONSTAIEMENI OF THE CASEROBERT COHN, Administrative Law Judge: This case washeard at Boston, Massachusetts, on September 6. 7, 26, and27, 1978, based upon a charge filed on February 21. 1978,and a complaint issued April 5, 1978. The sole issue to beresolved is whether Savin Business Machines Corporation(herein the Company or Respondent) violated Section8(a)(3) and () of the National Labor Relations Act, asamended (herein the Act), by its discharge (on or aboutDecember 14, 1977) and subsequent refusal to reinstate theCharging Party to his former or substantially equivalentposition of employment.At the close of the hearing, oral argument was made bycounsel for the General Counsel. Post-hearing briefs hadbeen received from both counsel for the General Counseland counsel for Respondent, as well as a statement from theCharging Party, all of which had been duly considered.I Subsequent to the filing of briefs. counsel for General Counsel filed amotion to strike an alleged prejudicial statement in Respondent's brief whichreferred to a robber) at the premises of Respondent during the hiatus be-tween the hearing dates and the alleged implication of the Charging Partyherein. On December 27. 1978. Respondent filed its motion to reopen therecord. based upon such incident, in which it was stated:On or about October 27, 1978, information was obtained by Respon-dent that reflected the charging part) was either directly or indirectly(Continued)242 NLRB No. 82435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, including my observa-tion of the demeanor of the witnesses,' I make the follow-ing:FINDINGS OF FACTI. THE ALLEGED UNFAIR LABOR PRACTICES3A. The FactsAs previously noted, the sole issue in this case is whetherStuart Portner, the Charging Party, was terminated by Re-spondent on or about December 14, 1977, because of hisactivities on behalf of the Union or for just cause.At its Brighton facility, Respondent has been engaged inthe sale, leasing, and servicing of highly sophisticated busi-ness machines. Prior to his discharge, as aforesaid, theCharging Party had been employed by Respondent since1969 in the service and maintenance of such machines.During this period of time he had advanced to a position of"FE-4"4which is the next to the highest nonsupervisoryrank in the service department. As an FE-4, he was ex-pected to service the machines of the customers assigned tohim, assist in the training of other technicians, and repairmachines that other technicians were not competent to re-pair. The bulk of such service and repair duties was carriedon at the establishments of Respondent's customers. Ac-cordingly, it was incumbent for a field engineer to have hisown means of transportation since the Company did notprovide company cars.5The record is abundantly clear that the Charging Partypossessed and displayed a high degree of skill and compe-tency as far as his technical ability was concerned. Thisinvolved in the unlawful removal and possession of part of all of thematerial mentioned above.Since time is of the essence, affidavits of the facts of the robbery havenot been attached but will be supplied if required.On January 9, 1979, counsel for the General Counsel filed his reply inopposition to Respondent's motion to reopen the record. On January II,1979, Respondent filed its response to the General Counsel's opposition.The fact of the alleged robbery admittedly occurred after the alleged dis-crimination. Accordingly, it could have no direct bearing on that issue. Werethe Charging Party shown to have been guilty of participation in the rob-bery, such would have a bearing on the issue of remedy (cf N.L.R.B. v. BigThree Welding Equipment Co., 359 F.2d 77 (5th Cir. 1966). However, there isa lack of supporting data in the record upon which to base such a finding.Therefore, the motion of Respondent to reopen the record is denied; themotion of the General Counsel to strike is granted.'Cf. Bishop and Malro, Inc., d/b/a Walker's, 159 NLRB 1159, 1161(1966).3 There is no issue herein respecting thejurisdiction of the National LaborRelations Board over this Respondent nor of the status of the labor organi-zation involved. The complaint alleges sufficient facts respecting the inter-state operations of Respondent, which are admitted in Respondent's answer,upon which I may, and do hereby, find that Respondent is an employerengaged in commerce within the meaning of the Act.It is further alleged in the complaint and admitted in the answer of Re-spondent that International Brotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America (herein the Union) is a labor organizationwithin the meaning of Sec. 2(5) of the Act. I so find.'FE stands for field engineer.The record reflects that during the time in question Respondent reim-bursed the servicemen on the basis of 14 cents per mile traveled on companybusiness.technical proficiency was recognized by both low level su-pervisors of the Company (as they testified at the hearing),as well as by high company officials. For example, as re-cently as September 13, 1977, the Charging Party received acommendation in the form of a letter and check from thepresident of Respondent for his suggestion which appar-ently was an improvement to one of the company's prod-ucts or procedures. However, the Company contends thatthe Charging Party had deficiencies as an employee whicheventually overcame his proficiencies as a technician andled to his ultimate termination.,During August 1977 the Charging Party became involvedin an organizational campaign on behalf of the Union.'Portner testified that during this time he received some au-thorization cards from a representative of the Union andproceeded to distribute such cards to other Company tech-nicians during nonworking hours on the Company's park-ing lot and at a social affair which took place at his home.He testified that on one occasion, on or about August 17,while he was passing out union authorization cards in theparking lot before worktime, he observed Supervisor Pena,and that Pena approached him. Portner immediately putthe cards away, and nothing was said between the two menat that time. However, at the close of work that evening, hehad a conversation with Pena in the serviceroom of Re-spondent's facility. According to Portner's testimony, Penaadvised that some of the other technicians were telling him(Pena) that Portner was "doing things" which were turningthem against the Company, i.e., that Portner was "makingtrouble," and "leading a revolution." Portner denied thatthe reports were true, but Pena advised Portner that thelatter would have to change his attitude or he might lose hisjob as an FE-4.4In September Portner claimed that he was being harassedby the Company by, for example, being sent on "boguscalls," which are assignments to a field technician by thedispatcher where there is no complaint by the customer;therefore, the time of the field engineer is wasted and madeto look nonproductive. Portner testified that the number ofsuch calls increased markedly in September, and when hewould question the dispatcher about it he was usually toldthat the call was placed in his box by Steve Pena.I These asserted deficiencies will be dealt with more fully, infra.7There is nothing in the record to indicate that prior to such time theemployees of Respondent at the Brighton facility were ever represented forpurposes of collective bargaining by a labor organization.I The foregoing findings are based upon the testimony of Portner, which Icredit over Pena's denial of ever having had such a conversation with Port-ner. In addition to demeanor considerations, I base the credibility resolution,in part, upon the transcription of a tape recording which Portner secretlymade during his conversation with Pena, which was admitted into evidenceover Respondent's objection. See, e.g., Fontaine Truck Equipment Company,193 NLRB 190 (1971); cf. Carpenter Sprinkler Corporation, 238 NLRB 139(1978). where the Board recently altered the rule with respect to collective-bargaining negotiations. Although Respondent contended that there was apossibility that the tape may have been altered, there was no evidence pre-sented of this. and I gave leave of Respondent during the hiatus in theproceeding to have its experts examine the tape for any such alleged alter-ation.Finally, when Pena was presented with the transcription of the tape andasked whether it was "accurate in any way," he responded:I can't really say honestly that it's it's accurate or inaccurate be-cause I don't really recall the conversation, number one. I'd say that itwas possible.436 SAVIN BUSINESS MACHINES CORPORATIONAbel Mendes, a coworker of Portner at the Company,testified that in late August or early September Pena spoketo him and two other technicians (John Larner and RichardDubois) late one afternoon at the plant. Pena, after wonder-ing rhetorically what Portner was trying to prove by start-ing a union, averred that "a union would not do anyoneany good at Savin [because the employees] were gettingbenefits that they would normally get if they had a union."9As previously noted, Portner was terminated on Decem-ber 14, 1977. On that day his car became disabled, and hecontacted his supervisors that he would be unable to makehis usual rounds. On that occasion Portner spoke with Penaat about 10 a.m. (Portner had placed the call to Laws,whom he considered his immediate supervisor, but Laws,who shared an office with Pena, was on another call andPena spoke with Portner.) Both Pena and Laws testifiedthat under the circumstances Portner was given the optionto come to the Company's facility and work out of the of-fice, but that Portner claimed he was unable to even gettransportation to the office.'0Pena testified that after 5 or 10minutes of argument with Portner concerning the latter'sinability to secure transportation and his inability to givePena "any reasonable answer at all on when and if he couldget any kind of transportation to do service calls," Penatold Portner "I think, Stuart, it is about time that Stu Port-ner and Savin Business Machines part company," and thatPortner at that time said, "I agree.""On December 16 Portner came back to Respondent's of-fice for the purpose of having an exit interview with Super-visor Laws. There was no discussion of his discharge at thattime. Apparently the exit interview consisted solely of Port-ner's responding to a list of prearranged questions whichLaws asked him.29 Although Pena denied having a conversation with Mendes regardingPortner's union activities, I am inclined to credit Mendes, who impressed meas a candid and forthwright witness and who was testifying while still anemployee of the Company, against Respondent's interests. (See e.g., GeorgiaRug Mill, 131 NLRB 1304, 1305 at fn. 2 (1961); Asroasystems, Inc., 203NLRB 49 (1973); Federal Envelope Conany, etc., 147 NLRB 1030, 1036(1964)). Although both Dubois and Larner were unable to recall any suchstatement by Pena in the presence of Mendes, I am unable to believe thatMedes fabricated the incident. Had he desired to fabricate based upon hisfriendship with Portner, as suggested by counsel for Respondent, it wouldseem unlikely that he would place two other technicians who were still em-ployed by Respondent at the site of the conversation.10 It appears that it is the practice of the Company that when a fieldengineer's car breaks down, he is assigned to work with another engineeruntil his car is repaired. This would be particularly true with a field engineerof the experience of Portner, who had the responsibility, on occasion, oftraining younger and more inexperienced field engineers." Portner's version of the conversation is at variance with the foregoing.He testified that Pena stated that Portner would be required to rent a carwhile his was in repair. and that Portner responded that he could not affordto rent a car; that Portner offered to take public transportation downtownand perform service calls on foot, or ride with another technician as he haddone in the past. However, Pens rejected these offers and told Portner thathe was discharged.I deem it unnecessary to resolve this particular credibility conflict since Iwould find in favor of the General Counsel on the ultimate issue of discrimi-nation even if Respondent's version of the telephone conversation is credited,as more fully set forth, infra1 Testimony of Laws.B. Analysis and Concluding FindingsAs mentioned above, it is the position of the Companythat Portner was terminated for "just cause"; that the inci-dent on December 14 constituted "insubordination" byPortner to Supervisor Pena, which was the culmination ofmany problems and frustrations which the Company hadhad with Portner over the years, and ultimately led to hisdischarge. Counsel for the General Counsel argues thatPortner was clearly one of the best technicians in the Com-pany's employ; that whatever deficiencies he may have hadin his personal deportment, the Company had either over-looked or suffered with over the years, and that it was onlyafter Portner was found to have been a leader in a unionorganizational campaign-to which Respondent was unal-terably opposed-that these other deficiencies became sooppresive that they rose to the stature of grounds for dis-charge. For reasons hereinafter set forth, I agree with theGeneral Counsel.The record evidence leaves no doubt that from almostthe beginning of his employment with Respondent in 1969,Stuart Portner presented somewhat of a problem to themanagement of the Company. As previously mentioned,there can be no doubt that he possessed a very good techno-logical mind and exercised great skill as a technician. As aconsequence, he rose rather rapidly in the ranks of theCompany's field engineers, and toward the end of his em-ployment he was acknowledged to be one of the best techni-cians in the Company's Brighton facility. The Companyhad acknowledged his technical proficiency with one ormore letters of commendation and reward. At the sametime, however, Portner had personal deficiencies. The rec-ord is replete with testimony that he was, from the outset ofhis employment, a sloppy dresser and did not adhere to theCompany's dress code. Laws testified that he consideredPortner's dress to be inadequate from the first day of hisemployment, and that he spoke to him often about it. Port-ner's response would normally be that he (Portner) wouldtry to do better, and the matter was left there. There is noevidence that any company supervisor ever warned Portnerthat unless he improved in his dress and adhered to thedress code his job was in jeopardy.There were other deficiencies Respondent raised at thehearing which, it claims, weighed heavily in the decision toterminate Portner.3Respondent argues that "customer complaints" were afactor in the decision to discharge Portner. However, priorto the discharge, the record does not reflect that Respon-dent viewed such complaints as sufficiently serious to con-stitute a threat to Portner's employment. There is no evi-dence in the record emanating from a customer that suchcustomer ever demanded Portner's discharge. Indeed, the3 It is noteworthy that none of the factors mentioned hereinafter werementioned to Portner at the time of his discharge as a reason for his termina-tion, nor were records of warnings of such conduct placed in his personnelfile at the time of such occurrences. See Air Products and Chemicals, Inc., 227NLRB 1281 (1977), where the Administration Law Judge noted that at notime prior to the dismissal of the two alleged discriminatees did any supervi-sor ever caution or admonish them that their "attitude" mght lead to dis-rmssal. "Such action on the part of an employer is not natural," citing E.Anthony and Sons v. N..LR.B, 163 F.2d 22, 26-27 (D.C. Cir. 1947). cert.denied 332 U.S. 773.437 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseriousness or frequency of such alleged customer com-plaints is not clear in the record. The last such complaint,according to the testimony of Supervisor Laws, occurred inthe spring or early summer of 1977 wherein a companycalled Diamond Union Stamp Works complained thatPortner had "tried to jam a maintenance agreement downhis throat." Here again, there is no evidence that Lawswarned or threatened Portner at the time with loss of hisjob as a result of such complaint.Respondent contends that one of the reasons for Port-ner's discharge was because the latter stole some of theCompany's products. Pena testified that on one occasion inSeptember or October 1977 he caught Portner in the parts-room, which was a restricted area. When he asked Portnerwhat he was doing there, the latter replied that he neededsome switches to repair some equipment in the field." Penareported the incident to Laws, but no disciplinary actionensued. Again, the record reflects that there was nothing inPortner's personnel file regarding that incident or any otherincident of alleged stealing.Finally, Respondent contends that a reason for Portner'sdischarge was because he engaged in "moonlighting," i.e.,working on company equipment at customer locations afternormal working hours for personal gain. Although theCompany claims that this practice was against companypolicy, Portner candidly testified that he was instructed toengage in such conduct from time to time (as were otherservice technicians), and that the last two occasions oc-curred in October 1977. Here again, there is no evidence ofwarning or threat of discipline for engaging in such conductin Portner's personnel file, nor was any customer of Re-spondent called to testify that such practice was againstcompany policy.In sum, all of the "reasons" proffered by Respondent asset forth above appear to be mere afterthoughts submittedby Respondent in an attempt to legitimize the termination.It is significant that such "reasons" were first announced atthe hearing, and they were not cited by management toPortner either at the time of termination or at the exit inter-view.'Moreover, the incident of December 14 (even creditingRespondent's version) would not seem to constitute suchserious "insubordination" as to warrant the extreme pen-alty of discharge were not another factor involved.'6Evenaccording to Pena's version of the conversation, Portner didnot contest Pena's authority, nor was he otherwise abusiveof Pena." Rather, he simply contended that he had no way14 Field engineers customarily carry spare parts in their vehicles for thepurpose of repairing machinery at customer locations.15 See, e.g., Bendix-Westinghouse Automotive Air Brake Co., 161 NLRB789, 796 (1966), and cases cited.16 As the United States Court of Appeals for the Ninth Circuit stated theprinciple in Shattuck Denn Mining Corporation (Iron King Branch) v.N.LR.B., 362 F.2d 466, 470 (1966):If he Ithe trier of the factl finds that the stated motive for a discharge isfalse, he certainly can infer that there is another motive. More than that,he can infer that the motive is one that the employer desires to con-ceal-an unlawful motive-at least where, as in this case, the surround-ing facts tend to reinforce that inference.i7 Webster's New Collegiate Dictionary defines "insubordinate" as "un-willing to submit to authority."to get transportation to the office until his car was repaired.Certainly this would not, under ordinary circumstances, ap-pear to be "just cause" for discharge unless some other fac-tor was involved. Furthermore, I note that in dischargingPortner without previous discussion of the reasons, the su-pervisors involved failed to adhere to personnel policy re-specting the discharge of employees. The policy is set forthin the office procedure manual as follows:"It is the intent of the Company to fairly consider allfacts before releasing any employee. Whenever unsat-isfactory performance or behavior occurs, the supervi-sor or manager should deal with the situationpromptly, constructively and in a tactful manner inorder to:a. Reduce the number of involuntary terminations.b. Avoid misunderstandings between superior andsubordinate.c. Ensure that personnel are provided with notice ofunacceptable performance in sufficient time to permitself correction and improvement.d. Assure that documentation is available to sup-port management's position in the event of discrimina-tion or labor claim charges.It would seem that had not Respondent desired to utilizethe December 14 incident as a pretext to camouflage its realreason for terminating Portner, Pena would have simplyinstructed Portner to come to the office by taxicab andwould have warned him that if he did not comport to com-pany policy and work according to management's instruc-tions he would be discharged.In view of the foregoing, I am convinced, and I thereforefind, that "but for" Portner's union activities, which Re-spondent opposed, Portner would not have been terminatedbecause of the incident on December 14. Accordingly, Iconclude and find that the termination was in order to dis-courage membership in a labor organization, in violation ofSection 8(a)(3) and (1) of the Act.11. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section 1, above,occurring in connection with its interstate operations, havea close, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow thereof.Upon the basis of the foregoing findings of fact, andupon the entire record, I make the following:CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of the Act.2. The Union is a labor organization within the meaningof the Act.3. By discharging its employee, Stuart Portner, in orderto discourage membership in the Union, Respondent has"s See G.C. Exh. 4.438 SAVIN BUSINESS MACHINES CORPORATIONengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfair la-bor practices violative of Section 8(a)(1) and (3) of the Act,I shall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.It having been found that Respondent unlawfully dis-charged its employee, Stuart Portner, it is recommendedthat Respondent offer said employee immediate and fullreinstatement to his former position or, if such position nolonger exists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may have suf-fered as a result of the discrimination against him.' Anybackpay and interest thereon is to be computed in the man-ner prescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).20As the unfair labor practices committed by Respondentstrike at the very heart of employee rights safeguarded bythe Act, I shall recommend that Respondent be place undera broad order to cease and desist from in any manner in-fringing on the rights of employees guaranteed in Section 7of the Act.2Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER2The Respondent, Savin Business Machines Corporation,Brighton, Massachusetts, its officers, agents, successors, andassigns, shall:1Nothing contained in Respondent's post-hearing motion to open therecord convinces me that the usual remedy for a Sec. 8(a)(3) violation shouldbe altered in this case.OSee. generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).21 N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532, 536 (4th Cir. 1941).22 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and Order, and all objections thereto shall be deemedwaived for all purposes.1. Cease and desist from:(a) Discouraging membership in the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, bydischarging or otherwise discriminating against employeesbecause of their union membership or activities.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist the above-named labororganization, or any other labor organization, to bargaincollectively through representatives of their own choosing,to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer Stuart Portner immediate and full reinstate-ment to his former job or, if such job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the discrimination against him, in the manner setforth in the section of this decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all records necessaryand relevant to analyze and compute the amount of back-pay due under the terms of this recommended Order.(c) Post at its Brighton, Massachusetts, facility copies ofthe attached notice marked "Appendix." Copies of saidnotice, on forms provided by the Regional Director for Re-gion 1, after being duly signed by the Company's autho-rized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.23 In the event that this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"439